         Case 5:12-cr-00401-JFL Document 140 Filed 12/11/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

KALLEN E. DORSETT, JR.                 :
                                       :
            v.                         :                  No. 5:12-cr-00401
                                       :
UNITED STATES OF AMERICA                :
_______________________________________

                                            ORDER

       AND NOW, this 11th day of December, 2020, upon consideration of Dorsett’s motion

and supplemental motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), see

ECF Nos. 127 and 137; the Government’s opposition thereto, see ECF Nos. 129-131; and for the

reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:

       The motions for compassionate release, ECF Nos. 127 and 137, are DISMISSED

without prejudice for failure to exhaust.



                                                  BY THE COURT:


                                                  /s/ Joseph F. Leeson, Jr.
                                                  JOSEPH F. LEESON, JR.
                                                  United States District Judge




                                               1
                                            121020
